BOURQUIN, District Judge.
Defendants threaten to apply to the nonresident plaintiff’s solicitors for orders to be filled by way of interstate transportation, the city’s ordinance imposing penalties upon peddlers and solicitors who ring or knock at doors of dwelling places bearing a sign “No Peddlers.”
The ordinance aims at prevention of trespass, annoyance, conflict, disorder, and breach of thé peace, otherwise of reasonable apprehension. In principle it is legitimate exercise of local self-government or police power, in no wise encroaching upon interstate commerce; for the latter does not license the offensive -conduct by the ordinance denounced nor confer immunity against consequent punishment.
But though the ordinance, even as the householder’s sign, recognizes the legal and popular distinction between peddlers and solicitors or agents, it undertakes to extend its ban beyond the householder’s. It would visit the consequence of trespass upon solicitors guiltless of any offending. A householder’s ban upon peddlers is none to solicitors, and so the latter may there lawfully enter and solicit contracts, though the former are excluded from trade. Where, the householder permits solicitors, the city cannot forbid.
Hence application of the ordinance td plaintiff’s solicitors is unwarranted interference with interstate commerce, and deprivation of liberty of contract and of property without due process of law. The principles involved need’ no restatement, and the cases, Texas, etc., Co. v. City, 44 Sup. Ct. 242, 68 L. Ed.-, being the latest, need no review.
Injunction pendente lite is granted; bond, $1,000.